Dear Ms. Odom:
Your request for an opinion clarifying La.R.S. 33:4713 and La.R.S.33:1461 has been received and forwarded to me for response. Within your request you have provided a list of inquiries that shall serve as the organizational scheme for this response.
Your first inquiry asks who determines the need for any additional office space for the assessor.  Both statutes, cited above, give that choice to the assessor.  Section 1461 gives the assessor authority to open and maintain offices and suboffices, "as in their judgment the nature and requirements of their duties and work may require."  Section 4713 furthers that decision-making authority by requiring that the parish provide, "offices as may be needed by the assessors of the parish"
Your second inquiry asks if the parish police jury may appropriate the "map room" currently in use by the assessor's office, for use by the registrar of voters, provided it qualifies as a suboffice pursuant to La.R.S. 33:1461.  It appears that while the parish governing authority is responsible for providing space for the registrar's office, under the provisions of La.R.S. 18:132, attached, it may not appropriate any suboffices that the assessor deems necessary to carry out his/her duties.
I trust that this adequately answers your inquiry.  If you have any questions and/or any additional information becomes necessary, please advise.
Yours very truly,
                             Richard P. Ieyoub Attorney General
                             By: ____________________________ Charles H. Braud, Jr, Assistant Attorney General
RPI/CHB:mjb
Date Released: October 8, 2002